Title: To Benjamin Franklin from Marie-Nicole Grossart de Virly Gérard, 30 March 1779
From: Gérard, Marie-Nicole Grossart de Virly
To: Franklin, Benjamin


a versailles ce 30 mars 1779
Je me suis adressée a vous, Monsieur, pour vous prier de faire rachetter une boëte que j’avois envoyée a M. Gerard, vous avez eu la bonté de me promettre de faire faire les démarches necessaires pour cet objet. Comme il y a déjà un peu de tems que je vous ai importunée, permettez moi de vous en demander des nouvelles, je sçais Combien les affaires interressantes dont vous etes chargé doivent éloigner de votre memoire la promesse que je reclame ici. Je prends le parti de vous la rappeller pour faire raison a la bonne volonté et a l’obligeance que vous m’avez marquées.
J’ai l’honneur d’etre, Monsieur, avec la plus haute Consideration, votre tres humble, et tres obeissante, servante
Devirly Gerard
Mr. Franklin
 
Endorsed: Mad Gerard, 30 Mar 79—concerning a Snuff Box
